15-1841-ag (L)
NLRB v. Pier Sixty, LLC 




                                    In the
             United States Court of Appeals
                           for the Second Circuit
                                              
 
 
                             AUGUST TERM 2015 
                                        
                    Nos. 15‐1841‐ag (L), 15‐1962‐ag (XAP) 
                                        
                    NATIONAL LABOR RELATIONS BOARD, 
                         Petitioner‐Cross‐Respondent, 
 
                                      v. 
 
                           PIER SIXTY, LLC, 
                      Respondent‐Cross‐Petitioner. 
                                          
                                    
 On Petition for Review and Cross‐Application for Enforcement of an 
             Order of the National Labor Relations Board 
                                          
 
                        ARGUED: APRIL 5, 2016 
                       DECIDED: APRIL 21, 2017 
                        AMENDED: MAY 9, 2017 
                                          
 
Before: KEARSE, CABRANES, and CHIN, Circuit Judges. 

                                              
      This  case  presents  two  questions.  The  first  is  whether 
respondent  has  forfeited  its  challenge  to  the  legality  of  the 
appointment  of  the  Acting  General  Counsel  of  the  National  Labor 
Relations Board (the “NLRB” or the “Board”). The second question is 
the  extent  to  which  the  National  Labor  Relations  Act  (the  “NLRA”) 
protects  an  employee’s  comments  on  social  media  and  the  point  at 
which  an  employee’s  conduct  is  so  “opprobrious”  as  to  lose  the 
NLRA’s protection.   
      We conclude that the respondent forfeited its challenge to the 
Acting  General  Counsel’s  appointment  by  failing  to  raise  that 
argument before the Board as required by 29 U.S.C. § 160(e). We also 
affirm  the  NLRB’s  determination  that  the  respondent  violated 
Sections 8(a)(1) and 8(a)(3) of the NLRA by discharging Hernan Perez 
since  Perez’s  conduct  was  not  so  “opprobrious”  as  to  lose  the 
protection of the NLRA. Our decision rests heavily on the deference 
afforded to the NLRB’s factual determinations, found after a six‐day 
bench trial informed by the specific social and cultural context in this 
case.  We  nonetheless  note  that  Perez’s  conduct  sits  at  the  outer‐
bounds  of  protected,  union‐related  comments  for  the  reasons  set 
forth below. 
      Accordingly,  we  GRANT  the  Board’s  application  for 
enforcement and DENY Pier Sixty’s cross‐petition for review. 

                                             

                           THOMAS V. WALSH, Jackson Lewis P.C., 
                           White Plains, NY, for Respondent‐Cross‐
                           Petitioner. 




                                     2 
                            BENJAMIN M. SHULTZ and Scott R. McIntosh, 
                            Attorneys, Appellate Staff, for Benjamin C. 
                            Mizer, Principal Deputy Assistant Attorney 
                            General, U.S. Department of Justice, Civil 
                            Division, Washington, DC;  
                            AMY H. GINN, Attorney (Jennifer Abruzzo, 
                            Deputy General Counsel; John H. Ferguson, 
                            Associate General Counsel; Linda Dreeben, 
                            Deputy Associate General Counsel; Usha 
                            Dheenan, Supervisor Attorney), for Richard 
                            F. Griffin, Jr., General Counsel, National 
                            Labor Relations Board, Washington, DC, for 
                            Petitioner‐Cross‐Respondent. 

                                               

JOSÉ A. CABRANES, Circuit Judge: 

       This petition for enforcement of an order of the National Labor 
Relations  Board  (the  “Board”  or  the  “NLRB”)  and  an  employerʹs 
cross‐petition  for  review  present  two  questions.  The  first  is  whether 
the  employer,  Respondent‐Cross‐Petitioner  Pier  Sixty,  LLC  (“Pier 
Sixty”), has forfeited its challenge to the legality of the appointment 
of Acting General Counsel of the NLRB, Lafe Solomon (“Solomon”). 
Pier Sixty argues that Solomon, who authorized the complaint in this 
case, served in violation of the Federal Vacancies Reform Act of 1998 




                                      3 
(the “FVRA”)1 and that the complaint was therefore issued illegally. 
Although Pier Sixty failed to raise this argument before the Board, as 
required  by  Section  10(e)  of  the  National  Labor  Relations  Act  (the 
“NLRA”),2 Pier Sixty argues that we may nonetheless consider it on 
appeal,  under  the  “extraordinary  circumstances”  exception  in  that 
section.  

           The  second  question  presented  is  what  constitutes 
“opprobrious conduct” in the context of an employee’s comments on 
social  media.  To  be  more  precise:  the  NLRA  generally  prohibits 
employers  from  terminating  an  employee  based  on  that  employee’s 
union‐related  activity.  But  even  an  employee  engaged  in  protected 
activity  “can,  by  opprobrious  conduct,  lose  the  protection  of  the 
[NLRA.]”3  We  are  thus  required  to  resolve  whether  an  employee’s 
Facebook  post  insulting  his  boss’s  mother  and  encouraging  other 
employees  to  vote  for  the  union  ought  to  receive  protection  under 
Sections 8(a)(1) and 8(a)(3) of NLRA. 4 



1    5 U.S.C. §§ 3345 et seq. 
2  Section  10(e)  of  the  NLRA,  29  U.S.C.  § 160(e),  provides,  in  relevant  part:  “No 
objection that has not been urged before the Board, its member, agent, or agency, 
shall  be  considered  by  the  court,  unless  the  failure  or  neglect  to  urge  such 
objection shall be excused because of extraordinary circumstances.”  
 NLRB v. Starbucks Corp., 679 F.3d 70, 79 (2d Cir. 2012) (quoting Atl. Steel Co., 245 
3

NLRB 814, 816 (1979)). 
4    Section 7 of the NLRA, 29 U.S.C. § 157, provides, in relevant part:   
           Employees shall have the right to self‐organization, to form, join, or assist 
           labor organizations, to bargain collectively through representatives of their 




                                             4 
       We  hold  that  Pier  Sixty  has  not  shown  the  existence  of  an 
“extraordinary circumstance” that requires us to waive the ordinary 
rule  against  considering  arguments  not  presented  to  the  Board  as 
required by 29 U.S.C. § 160(e). We therefore do not reach the merits 
of the challenge to Acting General Counsel Solomon’s appointment. 
We  also  affirm  the  NLRB’s  determination  that  Pier  Sixty  violated 
Sections 8(a)(1) and 8(a)(3) by discharging Hernan Perez since Perez’s 
conduct  was  not  so  “opprobrious”  as  to  lose  the  protection  of  the 
NLRA. Our decision rests heavily on the deference afforded to NLRB 
factual  findings,  made  following  a  six‐day  bench  trial  informed  by 
the specific social and cultural context in this case. We note, however, 
that  Perez’s  conduct  sits  at  the  outer‐bounds  of  protected,  union‐
related comments for the reasons laid out below. 

       Accordingly,  we  GRANT  the  Board’s  application  for 
enforcement and DENY Pier Sixty’s cross‐petition for review. 




       own choosing, and to engage in other concerted activities for the purpose 
       of collective bargaining or other mutual aid or protection . . . .  
In turn, Section 8(a) of the NLRA, 29 U.S.C. § 158(a), reads: 
       It shall be an unfair labor practice for an employer‐‐ 
       (1) to interfere with, restrain, or coerce employees in the exercise of the 
       rights guaranteed in section 157 of this title . . . .  
       (3) by discrimination in regard to hire or tenure of employment or any 
       term or condition of employment to encourage or discourage membership 
       in any labor organization . . . . 




                                          5 
                                   BACKGROUND 

            Pier  Sixty  operates  a  catering  company  in  New  York,  N.Y.  In 
early  2011,  many  of  its  service  employees  began  seeking  union 
representation. Following what the parties substantially agree was a 
tense  organizing  campaign  that  included  threats  from  management 
that employees could be penalized or discharged for union activities, 
Pier  Sixty  employees  voted  to  unionize  in  an  October  27,  2011 
election.5  
            Two days before that election, Hernan Perez was working as a 
server at a Pier Sixty venue. A supervisor, Robert McSweeney, gave 
Perez  and  two  other  servers  various  directions  in  what  the  NLRB’s 
opinion describes as a “harsh tone.”6 These directions included “Turn 
your head that way [towards the guests] and stop chitchatting,” and 
“Spread out, move, move.”7 McSweeney’s attitude in delivering these 
instructions  upset  Perez,  who  viewed  them  as  the  latest  instance  of 
the management’s continuing disrespect for employees. About forty‐



5  Pier  Sixty  does  not  contest  that  it  violated  Section  8(a)(1)  of  the  NLRA  by 
threatening  employees,  telling  them  bargaining  would  start  from  scratch,  and 
disparately enforcing its no‐talk rule. See Pier Sixty, LLC, 362 NLRB No. 59, 2015 
WL  1457688,  at  *6  (Mar.  31,  2015); Appendix  (“A”)  10‐11, 159,  200‐202.  Since  we 
grant the NLRB’s order for enforcement in its entirety, the Board may enforce its 
order  with  respect  to  Hernan  Perez’s  discharge  (for  the  reasons  set  forth  below) 
and with respect to the unfair labor practices against other employees that are not 
challenged in this Court. 
6    Pier Sixty, LLC,  2015 WL 1457688, at *1. 
7    Id. 




                                              6 
five minutes later, during an authorized break from work, Perez used 
his iPhone to post the following message on his Facebook page: 

             Bob  is  such  a  NASTY  MOTHER  FUCKER  don’t  know 
             how to talk to people!!!!!! Fuck his mother and his entire 
             fucking  family!!!!  What  a  LOSER!!!!  Vote  YES  for  the 
             UNION!!!!!!!8  

“Bob”  referred  to  McSweeney.  Perez  knew  that  his  Facebook 
“friends,” including ten coworkers, would be able to see the post; the 
post  was  also  publicly  accessible,  although  Perez  may  not  have 
known so at the time.9 Perez took down the post three days later, on 
October  28,  2011.  The  post  had  already  come  to  the  attention  of  the 
management  of  Pier  Sixty  which,  following  an  investigation,  fired 
Perez on November 9, 2011.10  

             Later  that  day,  Perez  filed  a  charge  with  the  NLRB  alleging 
that  he  had  been  terminated  in  retaliation  for  “protected  concerted 
activities.”  On  December  15,  2011,  Evelyn  Gonzalez,  who  had  led 
organizing  efforts  at  Pier  Sixty,  filed  a  second  charge,  alleging 
various  unfair  labor  practices  in  violation  of  Section  8(a)(1)  of  the 




8    Id. at *2. 
9    Id. at *5. 
10    Id. at *2.   




                                           7 
NLRA.  On  August  24,  2012,  NLRB  Region  Two  issued  an  amended 
complaint consolidating those two charges.11 

        On  April  18,  2013,  the  presiding  Administrative  Law  Judge 
(“ALJ”) issued a decision finding, as relevant here, that Pier Sixty had 
violated  Sections  8(a)(1)  and  8(a)(3)  of  the  NLRA  by  discharging 
Perez in retaliation for protected activity.12 Pier Sixty filed exceptions, 

   The  NLRB  has  twenty‐six  regional  offices,  and  Region  Two  includes  the 
11

boroughs  of  Manhattan  and  the  Bronx  in  New  York  City,  and  Orange,  Putnam, 
Rockland  and  Westchester  Counties.  See  NLBR,  Who  We  Are:  Regional  Offices, 
https://www.nlrb.gov/region/02/area‐served. 
12  The  unusual  structure  of  the  NLRB  bears  mentioning.  The  investigation  and 
issuance of complaints falls largely to the Board’s Regional Directors (“RDs”), the 
appointment of whom is made by the General Counsel only upon approval of the 
Board.  See  29  U.S.C.  §  153(b)  (“The  Board  is  . . .  authorized  to  delegate  to  its 
regional directors its powers . . . to investigate and provide for hearings . . . .”); 77 
FR 45696 (July 27, 2012).  

Once an unfair labor practices complaint has been issued, ALJs preside over a trial 
and  file  a  decision.  If  no  timely  exceptions  to  that  decision  are  filed,  it 
automatically becomes the decision and order of the Board. See 29 U.S.C. § 153(d) 
(“The  General  Counsel  of  the  Board  shall  exercise  general  supervision  over  all 
attorneys employed by the Board (other than administrative law judges and legal 
assistants to Board members) and over the officers and employees in the regional 
offices.”);  29  CFR  §  102.48(a)  (“In  the  event  no  timely  or  proper  exceptions  are 
filed  as  herein  provided,  the  findings,  conclusions,  and  recommendations  of  the 
administrative  law  judge  as  contained  in  his  decision  shall,  pursuant  to  section 
10(c) of the Act, automatically become the decision and order of the Board . . . .”). 

While  substantial  power  has  been  delegated  to  the  RDs  and  ALJs,  the  Board’s 
General  Counsel—a  Presidential  appointee  whose  nomination  is  subject  to  the 
advice  and  consent  of  the  Senate—retains  the  “final  authority”  with  respect  to 
“the investigation of charges and issuance of complaints” under the NLRA. See 29 
U.S.C. § 153(d). 




                                              8 
and a three‐member panel of the NLRB affirmed the ALJ’s decision, 
with  one  member  dissenting.  The  NLRB  filed  an  application  for 
enforcement, and Pier Sixty filed a cross‐petition for review that are 
now before this Court. 

                                     JURISDICTION 

           While  both  parties  agree  that  we  have  jurisdiction,  we 
nonetheless  consider  the  issue  independently.13  As  an  initial  matter, 
the  Board  had  jurisdiction  over  the  original  petition  under 
29 U.S.C. § 160(a)–(c),  which  empowers  the  Board  to  prevent  unfair 
labor practices.14 Exercising that power, the Board issued a final order 


Cf. Constellation Brands v. NLRB, 842 F.3d 784, 787‐89 (2d Cir. 2016) (discussing the 
Board’s procedures for union certification and the authorities of various units).  

13  See,  e.g.,  Taylor  v.  Rogich,  781  F.3d  647,  648  n.2  (2d  Cir.  2015)  (concerning  our 
independent obligation to ascertain that we indeed have jurisdiction). 
14    Sections 10(a)‐(c) of the NLRA, 29 U.S.C. §§ 160(a)–(c), provide, in relevant part:  
           The Board is empowered, as hereinafter provided, to prevent any person 
           from  engaging  in  any  unfair  labor  practice  (listed  in section  158  of  this 
           title) affecting commerce. . . .  Whenever it is charged that any person has 
           engaged in or is engaging in any such unfair labor practice, the Board, or 
           any agent or agency designated by the Board for such purposes, shall have 
           power  to  issue  and  cause  to  be  served  upon  such  person  a  complaint 
           stating  the  charges  in  that  respect,  and  containing  a  notice  of  hearing 
           before  the  Board  or  a  member  thereof,  or  before  a  designated  agent  or 
           agency, at a place therein fixed, not less than five days after the serving of 
           said complaint . . . . If upon the preponderance of the testimony taken [at 
           the  hearing]  the  Board  shall  be  of  the  opinion  that  any  person  named  in 
           the  complaint  has  engaged  in  or  is  engaging  in  any  such  unfair  labor 
           practice, then the Board shall state its findings of fact and shall issue and 
           cause to be served on such person an order requiring such person to cease 




                                                9 
in this matter on March 31, 2015.15 Since Pier Sixty is located in New 
York and transacts business within this Circuit, we have jurisdiction 
over  both  the  Board’s  petition  for  enforcement  of  that  order,  under 
Section 10(e) of the NLRA,16 and Pier Sixty’s cross‐petition for review 
of that order, under Section 10(f) of the NLRA.17  


           and  desist  from  such  unfair  labor  practice,  and  to  take  such  affirmative 
           action including reinstatement of employees with or without back pay, as 
           will effectuate the policies of this subchapter . . . . 
15    See Pier Sixty, LLC, 2015 WL 1457688. 
16    Section 10(e) of the NLRA, 29 U.S.C. § 160(e), provides, in relevant part: 
           The Board shall have power to petition any court of appeals of the United 
           States . . . within any circuit or district . . . wherein the unfair labor practice 
           in question occurred or wherein such person resides or transacts business, 
           for the enforcement of such order and for appropriate temporary relief or 
           restraining order . . . . 
17    Section 10(f) of the NLRA, 29 U.S.C. § 160(f), provides, in relevant part:  
           Any person aggrieved by a final order of the Board granting or denying in 
           whole or in part the relief sought may obtain a review of such order in any 
           United  States  court  of  appeals  in  the  circuit  wherein  the  unfair  labor 
           practice in question was alleged to have been engaged in or wherein such 
           person resides or transacts business . . . by filing in such a court a written 
           petition praying that the order of the Board be modified or set aside. 
In addition, Section 9(d) of the NLRA, 29 U.S.C. § 159(d) states that the record and 
findings  made  in  the  underlying  proceeding  are  part  of  the  record  before  this 
Court:  
           Whenever an order of the Board . . . is based in whole or in part upon facts 
           certified  following  an  investigation  pursuant  to  subsection  (c)  of  this 
           section and there is a petition for the enforcement or review of such order, 
           such certification and the record of such investigation shall be included in 
           the transcript of the entire record required to be filed under subsection (e) 
           or (f) of section 160 of this title . . . . 




                                               10 
                                   DISCUSSION 

     A. The Validity of the Acting General Counsel’s Appointment 

        As an initial matter, we address Pier Sixty’s argument that the 
Court  cannot  enforce  the  NLRB  decision  because  the  complaint 
against  Pier  Sixty  was  not  authorized  by  law.  We  do  not  reach  the 
merits  of  this  FVRA  challenge  because  Pier  Sixty  has  forfeited  the 
issue by not raising it in the proceedings before the Board. 

        In  making  this  argument,  Pier  Sixty  relies  entirely  on  SW 
General, Inc. v. NLRB, a recent decision of the Court of Appeals for the 
District  of  Columbia  Circuit  (“D.C.  Circuit”),  which  held  that  the 
NLRB’s  Acting  General  Counsel  Solomon—under  whose  authority 
the  complaint  against  Pier  Sixty  issued—served  in  violation  of  the 
FVRA, 5 U.S.C. §§ 3345 et seq.18 The Supreme Court recently affirmed 
that  decision  and  adopted  the  D.C.  Circuit’s  interpretation  of  the 
FVRA.  Once  President  Obama  nominated  Solomon  (on  January  5, 
2011) to serve as General Counsel, the Supreme Court concluded, the 
FVRA  prohibited  Solomon  from  continuing  his  service  as  Acting 
General Counsel.19 Pier Sixty argues that because the complaint here 

18 See SW Gen., Inc. v. NLRB, 796 F.3d 67 (D.C. Cir. 2015), aff’d, No. 15‐1251, ‐‐‐ U.S. 
‐‐‐, 2017 WL 1050977 (Mar. 21, 2017). 
19  SW  Gen.,  Inc.,  2017  WL  1050977,  at  *14.  The  NLRB  General  Counsel  vacancy 
arose  in  June  2010,  at  which  point  Solomon  qualified  for  “acting”  service  under 
subsection (a)(3) of the FVRA because he was a senior employee at the NLRB. In 
January  2011,  President  Obama  nominated  Solomon  to  serve  as  the  NLRB’s 
General  Counsel  on  a  permanent  basis.  The  Senate  never  took  action  on  the 
nomination, and the President ultimately withdrew Solomon’s name in favor of a 




                                            11 
was  issued  under  the  purported  authority  of  Solomon  as  Acting 
General Counsel on August 24, 2012, it was invalid. 

        But unlike the petitioner in SW General, Pier Sixty never raised 
this argument before the Board. Pursuant to 29 U.S.C. § 160(e), “[n]o 
objection  that  has  not  been  urged  before  the  Board  . .  .  shall  be 
considered  by  the  court,  unless  the  failure  or  neglect  to  urge  such 
objection  shall  be  excused  because  of  extraordinary  circumstances.” 
Our  precedents  make  clear,  moreover,  that  even  an  apparently 
meritorious challenge to the authority of an NLRB agent in itself does 
not  qualify  as  an  “exceptional  circumstance”  allowing  the  party  to 
raise the argument for the first time before our Court.20  

        While  we  recognize  that  this  issue,  generally  construed,  has 
divided various panels of the Courts of Appeals,21 Pier Sixty does not 
even  cite  or  acknowledge  any  of  those  cases—aside,  of  course,  from 


new  candidate,  whom  the  Senate  confirmed  in  October  2013.  Throughout  this 
period Solomon served as the Acting General Counsel. See id. at *7. 
   See  Paulsen  v.  Remington  Lodging  &  Hosp.,  LLC,  773  F.3d  462,  467–68  (2d  Cir. 
20

2014) (rejecting as untimely a FVRA challenge to Solomon’s authority to authorize 
an injunction under Section 10(j) of the Act); NLRB v. Newton‐New Haven Co., 506 
F.2d 1035, 1038 (2d Cir. 1974) (refusing to grant relief on an untimely challenge to 
a Board decision issued by a panel consisting of one Board member and two staff 
attorneys, contrary to the NLRA’s quorum requirements). 
   For  example,  with  respect  to  appointment  challenges  to  the  Board’s  quorum 
21

requirement,  compare  Noel  Canning  v.  NLRB,  705  F.3d  490,  498  (D.C.  Cir.  2013) 
(holding that such a challenge qualifies as an “extraordinary circumstance”), aff’d 
on other grounds, 134 S. Ct. 2550 (2014), with NLRB v. RELCO Locomotives, Inc., 734 
F.3d 764, 798 (8th Cir. 2013) (no “extraordinary circumstance”).  




                                            12 
asking us to “take judicial notice of the [D.C. Circuit’s opinion in] SW 
General”22—let alone address any of the arguments with which those 
panels  have  grappled.  Our  Court  has  already  addressed  the  matter, 
so we need not be long detained by these other decisions; we simply 
note  that  to  the  extent  Pier  Sixty’s  “arguments”  might  be  construed 
as  requesting  us  to  reconsider  our  precedents,  we  decline  to  do 
so.   Accordingly,  we  conclude  that  Pier  Sixty  forfeited  its  FVRA 
challenge. 

     B. The NLRB’s Decision That Pier Sixty Violated the NLRA by 
                                    Discharging Perez 

        We  now  turn  to  the  second  question  presented—namely, 
whether the NLRB’s petition for enforcement should be granted. That 
question itself turns on a more particular one: was Perez’s Facebook 
post so “opprobrious” as to lose the protection that the NLRA affords 
union‐related speech?  

        In answering that question, we will accept the NLRB’s factual 
findings ʺif they are supported by substantial evidence in light of the 

22 Pier Sixty Br. 18. Of course, the D.C. Circuit in SW General took care to voice its 
support  for  our  conclusion  that  petitioners  like  Pier  Sixty,  who  fail  to  raise  an 
FVRA argument before the Board, will not be heard for the first time in the courts. 
See 796 F.3d at 82–83 (“[T]his case is not Son of Noel Canning and we do not expect 
it  to  retroactively  undermine  a  host  of  NLRB  decisions.  We  address  the  FVRA 
objection in this case because the petitioner raised the issue in its exceptions to the 
ALJ decision as a defense to an ongoing enforcement proceeding. We doubt that 
an  employer  that  failed  to  timely  raise  an  FVRA  objection—regardless  whether 
enforcement  proceedings  are  ongoing  or  concluded—will  enjoy  the  same 
success.” (footnote omitted)). 




                                             13 
record  as  a  whole.”23  Substantial  evidence  means  “such  relevant 
evidence as a reasonable mind might accept as adequate to support a 
conclusion.”24 Furthermore, we will not disturb the Board’s adoption 
of  an  ALJ’s  credibility  determinations  unless  “the  testimony  is 
hopelessly incredible or the findings flatly contradict either the law of 
nature  or  undisputed  documentary  testimony.”25  While  we  review 
the  NLRB’s  legal  conclusions  de  novo,26  “[l]egal  conclusions  based 
upon the Board’s expertise should receive, pursuant to longstanding 
Supreme Court precedent, considerable deference.”27  

           The NLRA generally prohibits employers from discharging an 
employee for concerted or union‐related activity. Specifically, 
Section 7 of the NLRA guarantees employees the right “to engage in  
. . . concerted activities for the purpose of collective bargaining or 
other mutual aid or protection.”28 Determining whether an activity 
falls within the meaning of Section 7 is a task that “implicates [the 
Board’s] expertise in labor relations” and is for “the Board to perform 


  Starbucks Corp., 679 F.3d at 77 (internal quotation marks omitted); see Universal 
23

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951). 
  Kinney Drugs, Inc. v. NLRB, 74 F.3d 1419, 1427 (2d Cir. 1996) (internal quotation 
24

marks omitted). 
  NLRB v. Thalbo Corp., 171 F.3d 102, 112 (2d Cir. 1999) (internal quotation marks 
25

omitted). 
26    See Local Union 36 v. NLRB, 706 F.3d 73, 82 (2d Cir. 2013). 
  Starbucks, 679 F.3d at 77 (internal quotation marks omitted); see NLRB v. Town & 
27

Country Elec., Inc., 516 U.S. 85, 89‐90 (1995). 
28    29 U.S.C. § 157; see note 4, ante. 




                                             14 
in the first instance.”29  

           This right to engage in union‐related activity is protected by 
Sections 8(a)(1) and 8(a)(3) of the NLRA, which prohibit an employer 
from discharging employees for participating in protected, union‐
related activity under Section 7.30 But even an employee engaged in 
ostensibly protected activity may act” in such an abusive manner that 
he loses the protection” of the NLRA.31 The parties disagree about the 
proper framework for identifying “abusive” behavior.  

           The  “abusive”  behavior  at  issue  here  is  Perez’s  use  of 
obscenities  in  the  workplace.  Traditionally,  the  starting  point  for 
evaluating whether an employee’s “uttering of . . . obscenities” in the 
workplace  qualifies  for  protection  under  the  NLRA  has  been  the 
four‐factor  test  established  by  the  NLRB  in  Atlantic  Steel.32  That  test 
considers: “(1) the place of the discussion; (2) the subject matter of the 
discussion; (3) the nature of the employee’s outburst; and (4) whether 




   NLRB  v.  City  Disposal  Sys.,  Inc.,  465  U.S.  822,  829  (1984)  (internal  quotation 
29

marks omitted). 
  See note 4, ante; see also, e.g., NLRB v. Oakes Mach. Corp., 897 F.2d 84, 88 (2d Cir. 
30

1990) (unlawful to discharge or take other personnel action against employee for 
protected  concerted  activity);  Office  &  Prof’l  Emps.  In’l  Union,  AFL‐CIO,  CLC  v. 
NLRB,  981  F.2d  76,  81  &  n.4  (2d  Cir.  1992)  (unlawful  to  discharge  employee  for 
union  activity  and  such  actions  derivatively  violate  Section  8(a)(1)  because 
antiunion‐motivated discipline necessarily discourages union activities). 
31    City Disposal Sys., Inc., 465 U.S. at 837. 
32    245 NLRB at 816. 




                                                15 
the  outburst  was,  in  any  way,  provoked  by  an  employer’s  unfair 
labor practice.”33 

             But  the  Atlantic  Steel  test  has  come  under  pressure  in  recent 
years.  In  NLRB  v.  Starbucks,  this  Court  concluded  that  the  Atlantic 
Steel  test  gave  insufficient  weight  to  employers’  interests  in 
preventing employees’ outbursts “in a public place in the presence of 
customers”  and  we  suggested  more  balanced  standards  for 
evaluating  “opprobrious”  conduct  in  that  context.34  We  remanded 
the cause to the NLRB to develop an appropriate test for determining 
the  NLRA’s  “protection  for  an  employee  who,  while  discussing 
employment  issues,  utters  obscenities  in  the  presence  of 
customers.”35  

             At  about  the  same  time,  the  General  Counsel’s  Office  began 
developing new guidance for evaluating an employee’s use of social 
media  that  went  in  a  more  employee‐friendly  direction  and  that 
limited the ability of employers to issue rules regarding use of social 
media, even where employees were posting public criticisms of their 
employers  and  workplace.36  This  new  guidance  built  upon  a 

33    Id. 
34    Starbucks, 679 F.3d at 79.  
  Id. at 80. On remand, however, the Board “assume[d] that [the] conduct lost the 
35

protection  of  the  Act”  but  found  a  violation  of  the  Act  on  other  grounds.  See 
Starbucks Corp., 360 NLRB 1168, 1169 (2014). 
  See NLRB  OFFICE  OF  GEN.  COUNSEL,  REPORT OF THE  ACTING  GENERAL  COUNSEL 
36

CONCERNING  SOCIAL  MEDIA  CASES,  MEMORANDUM  OM  12‐59  (May  30,  2012); 
NLRB  OFFICE  OF  GEN.  COUNSEL,  REPORT  OF  THE  ACTING  GENERAL  COUNSEL 




                                            16 
regularly‐observed  distinction  between  activity  outside  the 
workplace  and  confrontations  in  the  immediate  presence  of 
coworkers  or  customers.37  In  light  of  the  General  Counsel’s  new 
guidance,  the  Board  has  utilized  the  nine‐factor  “totality  of  the 
circumstances” test in recent social media cases.38  




CONCERNING  SOCIAL  MEDIA  CASES,  MEMORANDUM  OM  12‐31  (Jan.  24,  2012);  see 
also  NLRB  OFFICE  OF  GEN.  COUNSEL,  REPORT  OF  THE  ACTING  GENERAL  COUNSEL 
CONCERNING  SOCIAL  MEDIA  CASES,  MEMORANDUM  OM 11‐74, at 5–6, 12 (Aug. 18, 
2011).  We  note,  however,  that  advice  memoranda  from  the  General  Counsel  do 
not  constitute  precedential  authority  and  are  not  binding  on  the  Board,  see 
Midwest Television, Inc., 343 NLRB 748, 762 n.21 (2004), much less on the courts. 

  See, e.g., Starbucks, 679 F.3d at 78‐80 (distinguishing between outbursts in public 
37

venues versus private spaces). 
  See, e.g., Richmond Dist. Neighborhood Ctr., 361 NLRB No. 74, 2014 WL 5465462, at 
38

*2 n.6 (Oct. 28, 2014) (holding, in the absence of exceptions to applying a totality‐
of‐circumstances test, that egregiousness of a private Facebook conversation could 
be examined using  such a test); accord Fresenius USA Mfg., 358 NLRB 1261, 1267‐
68 (2012), superseded on other grounds by 362 NLRB No. 130, 2015 WL 3932160 (June 
24, 2015). 
The “totality of the circumstances” test for evaluating an employee’s use of social 
media may consider the following factors: (1) any evidence of antiunion hostility; 
(2) whether the conduct was provoked; (3) whether the conduct was impulsive or 
deliberate; (4) the location of the conduct; (5) the subject matter of the conduct; (6) 
the nature of the content; (7) whether the employer considered similar content to 
be offensive; (8) whether the employer maintained a specific rule prohibiting the 
content  at  issue;  and  (9)  whether  the  discipline  imposed  was  typical  for  similar 
violations or proportionate to the offense. Pier Sixty, LLC,  2015 WL 1457688, at *3.   
The aforementioned tests, though most relevant to the conduct at issue here, are 
not  the  exclusive  frameworks  through  which  the  Board  has  evaluated  whether 
employee conduct is entitled to NLRA protection.  




                                            17 
           In  the  present  case,  after  adopting  the  ALJ’s  factual  findings, 
the  Board  analyzed  Perez’s  Facebook  post  using  the  nine‐factor 
“totality  of  the  circumstances”  test.  While  we  are  not  convinced  the 
amorphous  “totality  of  the  circumstances”  test  adequately  balances 
an employer’s interests,39 Pier Sixty did not object to the ALJ’s use of 
the  test  in  evaluating  Perez’s  statements  before  the  Board.  For  that 
reason,  we  need  not,  and  do  not,  address  the  validity  of  that  test  in 
this opinion.40   

           Instead,  Pier  Sixty  argues  that  the  Board’s  decision—that 
“Perezʹ  comments  were  not  so  egregious  as  to  exceed  the  Actʹs 
protection”41—is  not  supported  by  “substantial  evidence”  in  the 
record.  It  is  not  entirely  clear  whether  Pier  Sixty  is  challenging  the 
factual  findings  of  the  Board  or  its  legal  conclusions.  Regardless  of 
whether  we  are  reviewing  the  factual  findings  under  a  “substantial 
evidence”  standard  or  the  legal  conclusions  under  a  “considerable 
deference”  standard,  the  Board’s  decision  in  this  case  is  justified.42 
Several factors inform our conclusion. 


39 Cf. Id. at *5 (Johnson, Member, dissenting in part) (“My colleagues convert this 
[‘totality of the circumstances’] analysis into what is, in effect, an Atlantic Steel test 
on steroids that is even more susceptible to manipulation based on ‘agency whim’ 
than the 4‐factor Atlantic Steel test.” (footnote omitted)) 

  See, e.g., NLRB v. GAIU Local 13‐B, 682 F.2d 304, 311‐12 (2d Cir. 1982) (on failure 
40

to object to an ALJ’s use of a particular test). 

41    Pier Sixty, LLC, 2015 WL 1457688, at *3. 

   See  Local  Union  36,  706  F.3d  at  82  (stating  the  well‐established  standards  of 
42

review). 




                                             18 
           First,  even  though  Perez’s  message  was  dominated  by  vulgar 
attacks  on  McSweeney  and  his  family,  the  “subject  matter”    of  the 
message  included  workplace  concerns—management’s  allegedly 
disrespectful  treatment  of  employees,  and  the  upcoming  union 
election. Pier Sixty had demonstrated its hostility toward employees’ 
union activities in the period immediately prior to the representation 
election  and  proximate  to  Perez’s  post.  Pier  Sixty  had  threatened  to 
rescind benefits and/or fire employees who voted for unionization.43 
It  also  had  enforced  a  “no  talk”  rule  on  groups  of  employees, 
including  Perez  and  Gonzalez,  who  were  prevented  by  McSweeney 
from discussing the Union. Perez’s Facebook post explicitly protested 
mistreatment by management and exhorted employees to “Vote YES 
for the UNION.”44 Thus, the Board could reasonably determine that 
Perez’s  outburst  was  not  an  idiosyncratic  reaction  to  a  manager’s 
request  but  part  of  a  tense  debate  over  managerial  mistreatment  in 
the period before the representation election. 

           Second,  Pier  Sixty  consistently  tolerated  profanity  among  its 
workers.  The  ALJ  found  that  Pier  Sixty  had  not  previously 
disciplined  employees  for  widespread  profanity  in  the  workplace, 
including  the  words  “fuck”  and  “motherfucker,”  among  other 
expletives and racial slurs. The Board relied on evidence that, in the 

43 See Pier Sixty, LLC,  2015 WL 1457688, at *6; A 10‐11, 159, 200‐02 (finding that, in 
meetings prior to the election, Giordano told employees that they could lose their 
jobs  and  all  employees  would  lose  current  benefits,  including  their  401(k)  plan, 
gym privileges, tuition reimbursement, and medical and dental insurance). 
44    Pier Sixty, LLC,  2015 WL 1457688, at *2. 




                                             19 
context  of  daily  obscenities,  Pier  Sixty  only  issued  five  written 
warnings  to  employees  for  such  an  offense  in  the  six  years  prior  to 
Perez’s discharge. And there was no evidence that Pier Sixty has ever 
discharged an employee solely for the use of offensive language.  The 
ALJ  specifically  credited  employee  testimony  that  Chef  DeMaiolo 
and  McSweeney  cursed  at  employees  on  a  daily  basis  including 
screaming  phrases  such  as  “What  the  fuck  are  you  doing?,” 
“Motherfucker,” and “Are you guys fucking stupid?”45 We recognize 
that one could draw a distinction between generalized scatology (or 
even cursing at someone), and, on the other hand, cursing someone’s 
mother and family.46 But one could reasonably decide, as the ALJ did 

  Id. at *6. See Thalbo Corp., 171 F.3d at 112 (explaining courts will not disturb the 
45

Board’s adoption of a judge’s credibility determinations unless “the testimony is 
hopelessly  incredible  or  the  findings  flatly  contradict  either  the  law  of  nature  or 
undisputed documentary testimony” (internal quotation marks omitted)). 
  Cf. Pier Sixty, LLC,  2015 WL 1457688, at *5 (Johnson, Member, dissenting in 
46

part).  
Much has been written on “fighting words” that are so insulting in both content 
and delivery that they are likely to provoke the listener to respond violently. See 
Cohen v. California, 403 U.S. 15, 20 (1971) (defining ‘‘fighting words’’ as ‘‘those 
personally abusive epithets which, when addressed to the ordinary citizen, are, as 
a matter of common knowledge, inherently likely to provoke violent reaction’’); 
Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942) (defining ‘‘fighting words’’ 
as ‘‘those which by their very utterance inflict injury or tend to incite an 
immediate breach of the peace’’).  
Different groups respond to the same words differently. See generally José Mateo 
& Francisco Yus, Towards a Cross‐Cultural Pragmatic Taxonomy of Insults, 1 J. OF 
LANG. AGGRESSION & CONFLICT  87‐114 (2013) (examining cursing and verbal 
abuse in varying cultural contexts). Among some groups, certain maternal insults 
could be perceived as “fighting words.” See LIZA BAKEWELL, MADRE: PERILOUS 
JOURNEYS WITH A SPANISH NOUN 64, 74 (2011) ; see also Silvia Kaul de Marlangeon, 




                                              20 
in  this  case,  that  Perez’s  comments  “were  not  a  slur  against 
McSweeney’s  family  but,  rather,  an  epithet  directed  to  McSweeney 
himself.”47 Under the circumstances presented here, it is striking that 
Perez—who  had  been  a  server  at  Pier  Sixty  for  thirteen  years—was 
fired  for  profanities  two  days  before  the  Union  election  when  no 
employee  had  ever  before  been  sanctioned  (much  less  fired)  for 
profanity. 

           Third, the “location” of Perez’s comments was an online forum 
that is a key medium of communication among coworkers and a tool 
for  organization  in  the  modern  era.  While  a  Facebook  post  may  be 
visible to the whole world, including actual and potential customers, 
as  Pier  Sixty  argues,  Perez’s  outburst  was  not  in  the  immediate 
presence  of  customers  nor  did  it  disrupt  the  catering  event.48 
Furthermore,  Perez  asserts  that  he  mistakenly  thought  that  his 
Facebook page was private and took the post down three days later, 
upon  learning  that  it  was  publicly  accessible.  We  thus  conclude, 

et al., A Typology of Verbal Impoliteness Behaviour for the English and Spanish Cultures, 
25 REVISTA ESPAÑOLA DE LINGÜÍSTICA APLICADA 69‐92 (2012) (evaluating 
differences in verbal impoliteness across Spanish‐speaking cultures).  This 
contrasts to other groups where maternal insults carry different social and 
cultural connotations. See BAKEWELL, MADRE: PERILOUS JOURNEYS WITH A SPANISH 
NOUN 44 (“[A]ll over the world groups of people have their ways to insult 
mothers or use mothers to insult others.”). 
47     Pier Sixty, LLC, 2015 WL 1457688 at *4 (internal quotation marks omitted). 

   Cf.  Starbucks,  679  F.3d  at  79  (“[T]he  analysis  of  the  ALJ  and  the  Board 
48

improperly  disregarded  the  entirely  legitimate  concern  of  an  employer  not  to 
tolerate  employee  outbursts  containing  obscenities  in  the  presence  of 
customers.”). 




                                            21 
according  appropriate  deference  to  the  Board’s  factual  findings  and 
interpretation of the NLRA, that the Board did not err in ruling that 
Perez’s  Facebook  post,  although  vulgar  and  inappropriate,  was  not 
so  egregious  as  to  exceed  the  NLRA’s  protection.  Nor  was  his 
Facebook  post  equivalent  to  a  “public  outburst”  in  the  presence  of 
customers and thus can reasonably be distinguished from other cases 
of “opprobrious conduct.”49 

           In sum, Pier Sixty has failed to meet its burden of showing that 
Perez’s  behavior  was  so  egregious  as  to  lose  the  protection  of  the 
NLRA  under  the  Board’s  “totality‐of‐the‐circumstances”  test.  
However, we note that this case seems to us to sit at the outer‐bounds 
of  protected,  union‐related  comments,  and  any  test  for  evaluating 
“opprobrious  conduct”  must  be  sufficiently  sensitive  to  employers’ 
legitimate  disciplinary  interests,  as  we  have  previously  cautioned.50 
We have considered all of Pier Sixty’s objections to enforcement and 
have found them to be without merit. 

                                        CONCLUSION 

           To summarize, we hold as follows: 

           (1) Pier Sixty has forfeited its challenge to the legality of Acting 
               General Counsel Solomon’s appointment by failing to raise 

   See,  e.g.,  NLRB  v.  Washington  Aluminum  Co.,  370  U.S.  9,  17 (1962)  (holding  that 
49

certain  employee  conduct  crosses  the  line  from  protected  activity  to 
“indefensible” conduct that loses NLRA protections). 
50    See Starbucks, 679 F.3d at 79. 




                                             22 
         it before the Board as required by 29 U.S.C. § 160(e). Since it 
         has  not  argued  the  existence  of  an  “extraordinary 
         circumstance,” which would allow us to waive the ordinary 
         rule  against  considering  arguments  not  presented  to  the 
         Board, we do not reach the merits of its FVRA challenge.  

      (2) The  NLRB’s  petition  for  enforcement—urging  that  Pier 
         Sixty  violated  Sections  8(a)(1)  and  8(a)(3)  of  NLRA  by 
         discharging Hernan Perez since Perez’s conduct was not so 
         “opprobrious”  as  to  lose  the  protection  of  the  NLRA—is 
         granted.  Our  conclusion  rests  heavily  on  the  deference 
         afforded  to  NLRB’s  interpretation  of  the  NLRA  and  its 
         factual  findings,  which,  in  the  instant  case,  were  informed 
         by  a  six‐day  bench  trial.  We  note,  however,  that  Perez’s 
         conduct sits at the outer‐bounds of protected, union‐related 
         comments. 

      For the foregoing reasons, we GRANT the Board’s application 
for enforcement and DENY Pier Sixty’s cross‐petition for review.  




                                    23